DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, obtaining, by means of said computational device, a set of primary routes for the set of users and a set of capacities for the set of links, wherein each user of said set of users has a primary route that uses links interconnecting the source node and the destination node, and wherein each capacity of said set of capacities correspond to a number of wavelengths available on its corresponding link of said set of links; obtaining, by means of said computational device, a set of failure scenarios wherein each failure scenario corresponds at least one link in a failed state that could affect at least one user of the set of users; generating, by means of said computational device, a new topology for each failure scenario, wherein the links in failed state of said failure scenario are removed from the original topology of the network; (iv) calculating, by means of said computational device, the cost of each link belonging to the secondary route obtained, wherein said cost is equal to its previous cost plus the traffic load of the said secondary route; (v) extracting, by means of said computational device, from the set of users whose primary route uses any of the links in failed, the said user whose secondary route was calculated in the previous step.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of records to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636